TANZER, J.,
concurring.
I concur to point out that reversal in a case such as this does not follow automatically from a confession of error. The United States Supreme Court has stated the rule which I trust is implicit in the cryptic majority opinion:
"* * * Confessions of error are, of course, entitled to and given great weight, but they do not 'relieve this Court of the performance of the judicial function.’ Young v. United States, 315 US 257, 258, 86 L Ed 832, 834, 62 S Ct 510 (1942). * * *” Sibron v. New York, 392 US 40, 58, 88 S Ct 1889, 20 L Ed 2d 917 (1968).
I concur inasmuch as I agree with appellant’s assignment of error and the underlying analysis of the state’s confession.